Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/7/2022.
Applicant's election with traverse of group I in the reply filed on 7/7/2022 is acknowledged.  The traversal is on the ground(s) that applicant contends that there is no serious search burden.  This is not found persuasive because search for group I would not find separate patentable feature of group II, shroud assembly including an outer housing coupled to a lamp mounting ring and a plurality of linear heating lamps coupled to the lamp mounting ring, wherein the lamp mounting ring is removably coupled to the reflector mounting ring.  
However, the group II (claims 1-8 and 21-26) does have similar feature, thus group I and III are examined together on the merit.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 23 is objected to because of the following informalities:  the claim is dependent upon itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 21, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivaramakrishnan et al (US 2010/0263587 A1).

Regarding claim 1, Sivaramakrishnan et al discloses an upper reflector assembly for use in a process chamber (Figs. 5-7) comprising: 
an upper reflector plate (401) comprising: 
an upper surface (the right flat side of 401 near 402); 
a lower surface (the left flat side of 401); 
a plurality of linear channels (503s) extending substantially parallel to each other across the lower surface (see the left flat side of 401); and 
a plurality of air cooling slots (711s and 712s) extending from the upper surface (the right flat side of 401 near 402) to the lower surface (the left flat side of 401), the plurality of air cooling slots comprising a plurality of first slots (711s) and a plurality of second slots (712s), the plurality of first slots 711s having a smaller depth than the plurality of second slots 712s (see Figs. 6 and 7).

Regarding claim 2, the upper reflector assembly of claim 1, wherein the plurality of second slots 712s extend orthogonal to the upper surface (see Figs. 6 and 7 shows the right flat side of 401 is orthogonal to the second slots 712s).

Regarding claim 4, the upper reflector assembly of claim 1, wherein the upper surface includes a plurality of coolant channels (730 and 413, para [0056]).

Regarding claim 6, the upper reflector assembly of claim 1, wherein the plurality of linear channels have at least one of a U-shaped cross section, a V-shaped cross section, an elliptical cross section, a parabolic cross section, or a rectangular cross section (a parabolic cross section). 

Regarding claim 7, the upper reflector assembly of claim 1, further comprising a reflector mounting ring (Fig. 10, 1010 inner O-ring) coupled to the upper reflector plate and an inner housing (1011 outer O-ring) coupled to the reflector mounting ring and a top plate (1001 reactor chamber) coupled to the inner housing, wherein the top plate includes an air inlet configured to facilitate a flow of air through the inner housing and through the air cooling slots (paras [0055]-[0057]).

Regarding claim 8, the upper reflector assembly of claim 7, further comprising one or more flow turning vanes (730 and 413, para [0056]) disposed between the top plate and the upper reflector plate to direct the flow of air from the air inlet to various zones of the upper reflector plate.


Regarding claim 21, Sivaramakrishnan et al discloses an upper reflector assembly for use in a process chamber (Figs. 5-7) comprising: 
an upper reflector plate (401) comprising: 
an upper surface (the right flat side of 401 near 402); 
a lower surface (the left flat side of 401); 
a plurality of linear channels (503s) extending substantially parallel to each other across the lower surface (see the left flat side of 401); 
wherein each of the plurality of linear channels have one of a U-shaped cross section, a V-shaped cross section, an elliptical cross section, a parabolic cross section, or a rectangular cross section (a parabolic cross section);
a plurality of air cooling slots (711s and 712s) extending from the upper surface to the lower surface; and
a plurality of coolant channels (730 and 413) formed in the upper surface (para [0056]).

Regarding claim 22, the upper reflector plate of claim 21, wherein the air cooling slots (711s and 712s) extending from the upper surface (the right flat side of 401 near 402) to the lower surface (the left flat side of 401), the plurality of air cooling slots comprising a plurality of first slots (711s) and a plurality of second slots (712s), the plurality of first slots 711s having a smaller depth than the plurality of second slots 712s (see Figs. 6 and 7).

Regarding claim 26, the upper reflector plate of claim 21, further comprising a gold plating disposed thereon (para [0062] lines 10-14)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sivaramakrishnan et al in view of Zheng et al (US 2016/0079062 A1).
Sivaramakrishnan et al discloses the claimed invention as set forth above except for wherein the upper reflector plate includes an opening extending from the upper surface to the lower surface and covered with a transparent window.
Zheng et al discloses the upper reflector plate includes an opening extending from the upper surface to the lower surface and covered with a transparent window (see Fig. 1, the upper dome 128 and the lower dome 114 are formed from an optical transparent material as described in para [0022]).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date cover the upper reflector plate with a transparent window as taught by Zheng et al for the purpose of protecting the upper reflector plate from contaminating any foreign materials.

Allowable Subject Matter
Claims 3, 5, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 23, claims are allowable at least for the reason that the prior art does teach or reasonably suggest wherein the plurality of first slots extend at an angle less than 90 degrees with respect to the upper surface of the upper reflector plate as set forth in the claimed combination; or 
	Regarding claims 5 and 25, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein one or more of the plurality of linear channels have different cross sectional shapes as set forth in the claimed combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/13/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872